    Case 1:21-cr-00046-ERK Document 37-1 Filed 02/11/21 Page 1 of 1 PageID #: 303




Watertown Iranian pundit claims 'police brutality' in Cambridge ...
www.wickedlocal.com › article › news
Jul 8, 2010 — Kaveh L. Afrasiabi, 53, an Iranian academic and media consultant from ... On the way
to Cambridge District Court, Afrasiabi said the police ... Afrasiabi is demanding the Cambridge
Police Department, the city and the U.S. Attorney General ... He has lectured at Harvard
University, Boston University and most …
In November 2010, the City "agreed to cover $25000.00 of Afrasiabia's medical expense[s]. .



The Cambridge district court arraigned plaintiff and eventually released ... Moser in the small claims session of
the Massachusetts District Court

Afrasiabi v. Moser, et al 16-1878 | U.S. Court of Appeals, First ...
dockets.justia.com › docket › circuit-courts


Jul 6, 2016 — ... ALEXANDRA MOSER, CAMBRIDGE POLICE DEPARTMENT, ANN DIMASCIO and
CAMBRIDGE, MA.
